                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUÑEZ, III,                                          :
     Plaintiff,                                                   :
                                                                  :
              v.                                                  :       CIVIL ACTION NO. 18-CV-4799
                                                                  :
READING EAGLE COMPANY, et al.,                                    :
    Defendants.                                                   :

                                                               MEMORANDUM

MCHUGH, J.                                                                              DECEMBER 19, 2018

       Plaintiff Jose Enrique Nuñez, a prisoner at the Berks County Jail, filed this pro se civil action

against the Reading Eagle Company, Charles Pruztman (a prosecutor),1 Warden Janine Quigley

(misspelled “Quigely”), Lt. Baurble, and Cpt Castro. He also identified the Reading Police

Department as a Defendant in the body of his Complaint, although he failed to name that entity

as a Defendant in the caption in accordance with Federal Rule of Civil Procedure 10(a). In an

Order docketed on November 19, 2018, the Court informed Nuñez that if he sought to proceed

with his case, he was obligated to either pay the fees to commence this civil action or file a

motion for leave to proceed in forma pauperis with a certified copy of his prisoner account

statement for the six-month period prior to filing this civil action. (ECF No. 3.) On the same

day, the Court received a “Brief” from Nuñez that appears to support a motion for a preliminary

injunction, although Nuñez did not file a motion for any such relief. (ECF No. 4.)




                                                            
1
     Although Prutzman is also identified as Pratzman, Prutzman appears to be the proper spelling
according to the docket for Nuñez’s underlying criminal case.
                                                                      1
       On December 11, 2018, the Court received Nuñez’s Motion to Proceed In Forma Pauperis

and his Prisoner Trust Fund Account Statement. (ECF Nos. 5 & 6.) For the following reasons,

the Court will grant Nuñez leave to proceed in forma pauperis and dismiss his Complaint.

       I.             FACTS

       Nuñez alleges that on May 22, 2017, he was charged with robbery and related offenses along

with two co-defendants. Nuñez states that he was placed in the “CI room” at city hall and

questioned about a robbery. He claims he denied knowing anything. The officer, however,

asserted that he knew Nuñez had set up the robbery. Nuñez claims he “confessed [to] something

[he] [doesn’t] remember because [he] was intoxicated with K2” and “gave two names of my

Facebook which are sentenced with State Time.” (Compl. at 6.)2

       Public dockets reflect that on September 5, 2018, Nuñez pled guilty to one count of robbery

and the remaining charges against him were dropped. Commonwealth v. Nuñez, Docket No. CP-

06-CR-0002996-2017 (Berks Cty. Ct. of Common Pleas). He was sentenced to a minimum of

eleven months and five days of incarceration and a maximum of twenty-three months of

incarceration. Id. The docket reflects that Charles Prutzman served as the prosecutor on the

case.

       In his Complaint in the instant civil action, Nuñez suggests that the Reading Eagle reported

on his criminal case including information about his “cooperation with authority and [his] mental

health diagnosis which is HIPA[A] violation.” (Compl. at 6.) Nuñez alleges that other prisoners

and prison officials saw the article and that he now has “messages on threats of [his] life.” (Id.)

He also indicates that prison officials have called him “pussy,” “snitch,” and “rat.” (Id. at 8.)




                                                            
2
     The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.

                                                               2
       Nuñez also appears to take issue with certain conditions at the Berks County Jail. He

indicates that he is denied at least one hot meal a day. He also alleges that on October 29, 2018,

some of his papers, including legal papers, were damaged when someone threw liquid down

from the top tier into his cell on the bottom tier. The Complaint suggests Nuñez believes another

inmate threw urine or liquid down the pipe.

       Based on those allegations, Nuñez filed the instant lawsuit pursuant to 42 U.S.C. § 1983. He

asks the Court to have the Berks County Jail inspected and to direct replacement of his property,

and that the publication regarding his case be removed from the Internet. He would also like an

order directing him to receive at least one hot meal.

       II.            STANDARD OF REVIEW

       The Court grants Nuñez leave to proceed in forma pauperis because it appears that he is not

capable of paying the fees to commence this civil action.3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(i) and (ii) require the Court to dismiss the Complaint if it is frivolous or fails to

state a claim. A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995).

       To survive dismissal for failure to state a claim, the complaint must contain “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory statements[] do not

suffice.” Id. The Court may also consider matters of public record. Buck v. Hampton Twp. Sch.



                                                            
3
  However, as Nuñez is a prisoner, he is still obligated to pay the filing fee in installments
pursuant to 28 U.S.C. § 1915(b).
                                                               3
Dist., 452 F.3d 256, 260 (3d Cir. 2006). As Nuñez is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011)).

   III.    DISCUSSION

   A. Claims Against Reading Eagle Company

   As noted above, the Court has construed Nuñez’s Complaint as raising constitutional claims

under 42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). As the Reading Eagle Company is not a state actor, it is not subject to liability

under § 1983. Accordingly, Nuñez lacks a legal basis for his claims against the Reading Eagle

Company.

   It appears that Nuñez is also claiming that the Reading Eagle Company violated the Health

Insurance Portability and Accountability Act (HIPAA) by publishing his medical information.

However, there is no private right of action under HIPAA. See Rigaud v. Garofalo, 2005 WL

1030196, at *3 (E.D. Pa. May 2, 2005); see also Adams v. Eureka Fire Protection Dist., 352 F.

App’x 137, 138 (8th Cir. 2009) (per curiam). Accordingly, there is no legal basis for any

HIPAA claims.

   B. Claims Against Prutzman

   Although unclear, it appears that Nuñez is raising claims against Prutzman for prosecuting

the criminal charges against him. Prosecutors are entitled to absolute immunity from liability

under § 1983 for acts that are “intimately associated with the judicial phase of the criminal

process” such as “initiating a prosecution and . . . presenting the State’s case.” Imbler v.

Pachtman, 424 U.S. 409, 430-31 (1976). As Nuñez appears to be suing Prutzman for



                                                  4
prosecuting the criminal case against him, the Court will dismiss Nuñez’s claims against him.

Nor has Nuñez articulated any other basis for a claim against Prutzman.

   C. Claims Against the Reading Police Department

   Nuñez has also failed to state a claim against the Reading Police Department. Initially, it is

not clear that the Reading Police Department, as opposed to the City of Reading itself, is an

entity subject to suit under § 1983. See Curry v. Huyett, No. CIV.A. 93-6649, 1994 WL 111357,

at *2 (E.D. Pa. Mar. 30, 1994) (“[I]t appears that the City of Reading police department is not an

appropriate defendant under a Section 1983 claim”). In any event, the only basis for Nuñez’s

claims against the Reading Police Department appears to be his allegation that he was

improperly pressured into admitting to a crime while he was intoxicated. That allegation does

not state a constitutional violation because any allegedly coerced statements were not used

against Nuñez at trial in light of the fact that he pled guilty. Cf. Renda v. King, 347 F.3d 550,

552 (3d Cir. 2003) (“[A] plaintiff may not base a § 1983 claim on the mere fact that the police

questioned her in custody without providing Miranda warnings when there is no claim that the

plaintiff’s answers were used against her at trial.”). Furthermore, Nuñez has not stated a basis

for municipal liability here, even if he could state a constitutional claim based on the manner in

which he was questioned by police. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658,

694 (1978) (to state a § 1983 claim against a municipality, a plaintiff must allege that the

defendant’s policies or customs caused the alleged constitutional violation).

   D. Claims Against Warden Quigley, Lt. Baurble, and Cpt Castro

   The Court understands Nuñez to be raising claims against Warden Quigley, Lt. Baurble, and

Cpt. Castro based on the conditions at the Berks County Jail. “A defendant in a civil rights

action must have personal involvement in the alleged wrongs . . . .” Rode v. Dellarciprete, 845



                                                 5
F.2d 1195, 1207 (3d Cir. 1988). “Because vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. There are “two

general ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken

by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed

on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable

if he or she “with deliberate indifference to the consequences, established and maintained a

policy, practice or custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex

rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she participated

in violating the plaintiff's rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

    Nuñez has not stated a claim against Warden Quigley, Lt. Baurble, and Cpt. Castro based on

the conditions of his confinement because he has not explained how they were involved in the

claimed constitutional violations. In any event, Nuñez has already raised many of the same

allegations about his conditions of confinement in a previously-filed case, see Nuñez v. Quigely,

Civ. A. No. 18-4492 (E.D. Pa.). In Civil Action Number 18-4492, the Court dismissed Nuñez’s

amended complaint without prejudice to him filing a second amended complaint. Accordingly,

Nuñez should assert his related claims together in one second amended complaint in 18-4492,

rather than returning in this proceeding. See Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000) (explaining that “[a]s part of its general power to administer its docket, a district court may

stay or dismiss a suit that is duplicative of another federal court suit.”); Brodzki v. CBS Sports,

Civ. A. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012) (“[A] district court may



                                                   6
dismiss a complaint as malicious if it is plainly abusive of the judicial process or merely repeats

pending or previously litigated claims.”). In other words, for purposes of judicial efficiency,

Nuñez should assert his claims concerning the conditions at Berks County Jail in one pleading in

Civil Action Number 18-4492.4

       IV.            CONCLUSION

       For the foregoing reasons, the Court will grant Nuñez leave to proceed in forma pauperis and

dismiss his Complaint.5 Nuñez’s claims against the Reading Eagle Company, Prutzman, and the

Reading Police Department are dismissed with prejudice because it does not appear that he could

plausibly amend those claims. Nuñez’s claims against the remaining defendants are dismissed

without prejudice to him proceeding on his claims in Civil Action Number 18-4492 should he

file a second amended complaint in that case. An appropriate Order follows.

                                                                   BY THE COURT:


                                                                        /s/ Gerald Austin McHugh
                                                                   United States District Judge




                                                            
4
 Nuñez is also proceeding on a discrete excessive force claim in a prior lawsuit, Nuñez v. Heere,
Civ. A. No. 18-4493 (E.D. Pa.), which is not duplicated in his subsequent lawsuits.

5
     Nuñez’s Brief (ECF No. 4), which appears to request the name of defense counsel (none of
which has yet been entered in this case), an update on the status of his cases, and possibly an
unspecified preliminary injunction suggests on the second page that it relates to claims based on
treatment of his mental health raised in Civil Action Number 18-4492. To the extent the Brief
can be construed as requesting injunctive relief in the instant case, any requests for relief are
denied. However, this Memorandum and accompanying Order shall serve as a response to
Nuñez’s request for the status of Civil Action Number 18-4799.
                                                               7
